                 Case 20-11218-MFW               Doc 1411        Filed 10/05/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                      Chapter 11
    In re
                                                                      Case No. 20-11218 (MFW)
    The Hertz Corporation, et al.,1
                                                                      (Jointly Administered)

                                           Debtors.
                                                                      Re: D.I. 1316


                  ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS
             FOR THE FILING OF A CHAPTER 11 PLAN AND SOLICITATION OF
               ACCEPTANCES THEREOF AND GRANTING RELATED RELIEF

            Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Order”)

pursuant to section 1121(d) of the Bankruptcy Code and Rule 9006 of the Bankruptcy Rules as

more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion and

the relief request therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012 (Sleet, C.J.); and consideration of the Motion and the relief requested therein

being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice of the Motion

having been provided under the circumstances and in accordance with the Bankruptcy Rules and

Local Rules, and it appearing that no other or further notice need be provided; and a hearing on

the Motion having been held, if necessary, to consider the relief requested in the Motion (the



1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last four digits
of their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.


RLF1 24084491v.1
               Case 20-11218-MFW            Doc 1411       Filed 10/05/20    Page 2 of 2




“Hearing”), if any; and upon the record of the Hearing and due deliberation; and this Court having

determined that the legal and factual bases set forth in the Motion and at the hearing establish good

and sufficient cause for the relief granted herein; now, therefore, it is HEREBY ORDERED

THAT:

                           The Motion is granted on the term set forth herein.

                           The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is

extended through and including March 22, 2021.

                           The Debtors’ exclusive period to solicit acceptance of a chapter 11 plan for

each Debtor is extended through and including May 17, 2021.

                           Entry of this Order is without prejudice to the Debtors’ right to seek

additional and further extensions of the Exclusive Periods.

                           The Debtors are authorized, but not directed, to take any and all actions

necessary and appropriate to implement the Incentive Plans and to perform any and all obligations

contemplated thereby, including making the payments contemplated thereunder.

                           Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by

such notice.

                           The Debtors are authorized to take all reasonable actions necessary or

appropriate to effectuate the relief granted in this Order.

                           The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.




Dated: October 5th, 2020
                                                         MARY F. WALRATH
Wilmington, Delaware                                 2   UNITED STATES BANKRUPTCY JUDGE

RLF1 24084491v.1
